UNPUBLISHED ORDER
                         Not to be cited per Circuit Rule 53




           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                             Submitted June 19, 2006*
                              Decided June 21, 2006

                                       Before

                 Hon. JOHN L. COFFEY, Circuit Judge

                 Hon. FRANK H. EASTERBROOK, Circuit Judge

                 Hon. DIANE S. SYKES, Circuit Judge

No. 05-4285

LEON SNIPES,                              Appeal from the United States District
    Plaintiff-Appellant,                  Court for the Northern District of Illinois,
                                          Eastern Division
                 v.
                                          No. 05 C 5871
ROBERT PALMER,
    Defendant-Appellee.                   David H. Coar,
                                          Judge.

                                     ORDER

       Illinois inmate Leon Snipes claims that Robert Palmer, the court-appointed
attorney who represented him in a civil-rights appeal he lost in 1996, see Snipes v.
Detella, 95 F.3d 586 (7th Cir. 1996), violated the Constitution by conspiring with his
law students, this court, and prison officials to “rid themselves of Plaintiff’s
meritorious case.” The district court dismissed his case under 28 U.S.C.
§ 1915(e)(2)(B) for failure to state a claim and assessed a strike under § 1915(g).


      *
        The appellee was not served with process in the district court and is not
participating in this appeal. After an examination of the appellant’s brief and the
record, we have concluded that oral argument is unnecessary. Thus, the appeal is
submitted on the appellant’s brief and the record. See Fed. R. App. P. 34(a)(2).
No. 05-4285                                                                     Page 2

        The district court was correct to dismiss the complaint. Even though
attorneys are licensed and regulated under state law, they are private actors who
do not function under color of law unless they work in concert with government
officials to deprive persons of their constitutional rights. See Tower v. Glover, 467
U.S. 914, 920 (1984); Fries v. Helsper, 146 F.3d 452, 457 (7th Cir. 1998). While
Snipes alleges that Palmer conspired with this court and Illinois prison officials, his
complaint says nothing about the timing, scope, and terms of the purported
agreement and therefore does not satisfy the minimal requirements of notice
pleading. See Fed. R. Civ. P. 8(a); Loubser v. Thacker, 440 F.3d 439, 443 (7th Cir.
2006) (conspiracy “differs from other claims in having a degree of vagueness that
makes a bare claim of ‘conspiracy’ wholly uninformative to the defendant”); Ryan v.
Mary Immaculate Queen Ctr., 188 F.3d 857, 860 (7th Cir. 1999). Indeed, as the
district court noted, Palmer’s complaint is really just a disguised attack on our 1996
opinion. In any event, the two-year statute of limitations for civil-rights claims
arising in Illinois has long expired. See Brademas v. Indiana Hous. Fin. Auth., 354
F.3d 681, 685 (7th Cir. 2004); Johnson v. Rivera, 272 F.3d 519, 521 (7th Cir. 2001);
Delgado-Brunet v. Clark, 93 F.3d 339, 342 (7th Cir. 1996).

        Snipes has now accrued three strikes under § 1915(g). In cataloguing his
previous strikes, the district court incorrectly counted Snipes v. Beard, No. 92-3035
(C.D. Ill. Oct. 13, 1993), which was dismissed for failure to prosecute. But, as the
district court noted, Snipes acquired a strike for bringing the complaint underlying
this frivolous appeal, and the appeal now costs him another. He already had earned
a first strike for Snipes v. Detella, No. 92-2349 (C.D. Ill. Sept. 14, 1993), which was
dismissed for failure to state a claim, and so now he has three. Snipes argues that
the three-strikes provision is unconstitutional, but we and other courts already
have rejected his various arguments. See Lewis v. Sullivan, 279 F.3d 526, 528 (7th
Cir. 2002); Abdul-Akbar v. McKelvie, 239 F.3d 307, 314-15, 317-18 (3d Cir. 2001);
Carson v. Johnson, 112 F.3d 818, 821-22 (5th Cir. 1997); Hampton v. Hobbs, 106
F.3d 1281, 1288 (6th Cir. 1997). Unless Snipes is in imminent danger of serious
physical injury, he may not, while incarcerated, bring a civil action or appeal in the
federal courts without prepaying the filing fee.

                                                                         AFFIRMED.